Title: To Thomas Jefferson from Albert Gallatin, 9 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Feby. 9. 1807
                        
                        In order to fix the compensations of Judge Prevost & of his successor Lewis, Mr Prevost’s form of
                            resignation is wanted. I will thank you to lend me his letter which shall be returned. The date of Bate’s resignation as
                            judge of Michigan is also wanted.
                        It is of urgent necessity that a collector should be appointed for the district of York in Maine, there being
                            neither deputy, nor surveyor to fulfill the duties. Mr. Cutts informs me that he has handed a recommendation.
                        The enclosed memorandum shows the cases where it is necessary to send nominations for “inspector of the
                            revenue for the port of” where the officer has been nominated only as collector.
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                        
                            The cases in which commission of inspector has been omitted to be stated, as the President means to
                                nominate—
                            
                        
                           
                           
                           To be nominated
                           
                        
                        
                           Thomas Nicholson—
                           Inspector of the Revenue for the port of Chester, Maryland
                           
                        
                        
                           Collector
                           of Machias—
                           Ditto for Machias—
                           Massachusetts
                        
                        
                           Do—
                           of York—
                           Ditto for York—
                           Do
                        
                        
                           Do—
                           of Dumfries—
                           Ditto for Dumfries—
                           Virginia
                        
                     
                        
                    